Exhibit 10.1

AGREEMENT

between

SATELLITE SECURITY CORPORATION

(the “Seller”)

and

ALLEN ABRAHAM HARINGTON

or his appointed Nominee

(the “Purchaser”)

 

1

   DEFINITIONS    In this agreement, unless the context otherwise requires, the
following words and expressions shall have the meanings assigned to them
hereunder:

1.1

      “Agreement”    shall mean this Agreement as it may be amended by the
parties from time to time

1.2

      “Company”    shall mean Orbtech Holdings Limited, (Registration number

1.3

      “Closing Date”    shall mean 120 (One Hundred and Twenty) days from the
signing of this Agreement, or such earlier date as may be mutually agreed by the
Seller and the Purchaser;

1.4

      “Shares”    shall mean 65 041 831 (Sixty Five Million and Forty One
Thousand Eight Hundred and Thirty One) shares of no par value in the capital of
the Company held by the Seller;    INTERPRETATION

1.5

      words importing natural persons shall include a reference to bodies
corporate and other legal personae and vice versa;

1.6

      words importing the masculine shall include a reference to the feminine
and other genders;



--------------------------------------------------------------------------------

1.7

      words importing the singular shall include a reference to the plural and
vice versa;

1.8

      annexes to this agreement shall be deemed to have been incorporated herein
and shall form an integral part hereof;

1.9

      a reference to a party in a document includes that party’s successors and
permitted assigns;

1.10

      any reference to an enactment is to that enactment as at the date of
signature hereof and as amended or re-enacted from time to time;

1.11

      where the day on or by which anything is to be done is not a business day,
it shall be done on or by the first business day thereafter;

1.12

      when any number of days is prescribed in this agreement, same shall be
reckoned exclusively of the first and inclusively of the last day, unless the
last day falls on a Saturday, Sunday or Public Holiday, in which case, the last
day shall be the next succeeding day which is not a Saturday, Sunday or Public
Holiday;

1.13

      a reference to a document includes an amendment or supplement to, or
replacement or novation of that document;

1.14

      the captions appearing in this agreement are for reference purposes only
and shall not affect the interpretation hereof;

1.15

      if any provision is a definition (or under this heading “Interpretation”
and/or any other heading in this agreement) and is a substantive provision
conferring rights or imposing obligations on any party, notwithstanding that it
is only in the definition (or such other clause) effect shall be given to it as
if it were a substantive provision in the body of the agreement;

1.16

      where figures are referred to in numerals and words, if there is any
conflict between the two, the words shall prevail.

2.

   SALE   

2.1

      The Seller hereby agrees to sell to the Purchaser, and the Purchaser
hereby agree to purchase from the Seller, the Shares on the terms and conditions
set out in this Agreement, such transfer to be effective on the Closing Date.

2.2

      The purchase consideration for the sale of the Shares is the sum of R 10
000 000.00 (Ten Million Rand), which shall be paid in immediately available
funds by means of an electronic transfer on the Closing Date.

3

   DELIVERY       The Seller shall on the Closing Date deliver to the Purchaser
the following documents:

3.1

      the share certificates in respect of the Shares accompanied by share
transfer forms currently dated and executed in blank by the registered holder
thereof, so as to enable such shares to be registered in the name of the
Purchaser or its nominee/s;

3.2

      a resolution duly passed by the board of directors of the Company
approving the transaction set out in this Agreement; and

3.3

      the written resignations of the Seller and its affiliates from any
position as a director, officer or employee of the Purchaser, if required by the
Purchaser.



--------------------------------------------------------------------------------

4

   WARRANTIES    The Seller warrants to the Purchaser that:

4.1

      the Shares, on the Closing Date, will be sold to the Purchaser free of any
and all encumbrances; and

4.2

      the Seller is able to deliver to the Purchaser good title in and to the
Shares.

5

   ANNOUNCEMENTS    Neither party shall make any public announcement relating to
the transaction recorded herein or its terms unless the manner of making such
announcement, the time when it is made and the terms of the announcement, have
been agreed with the other party hereto in advance; provided, however, that the
Seller shall be entitled to make any disclosures required by it in order to
comply with its disclosure obligations under the Securities Exchange Act of
1934, as amended, including without limitation the filing a Current Report on
Form 8-K promptly following the execution of this Agreement with respect to the
entry into a Material Definitive Agreement.

6

   DISPUTE RESOLUTION

6.1

      If any dispute shall arise in respect of any provision contained in this
Agreement, then such dispute shall:

6.1.1

         if it shall be of a legal nature, be referred to a senior attorney,
having not less than ten (10) years experience in commercial law; and

6.1.2

         if it shall be of an accounting nature, be referred to a senior charted
accountant, having not less than ten (10) years experience.       who shall act
as an expert and who, in determining such dispute shall, if he deems it
necessary, be entitled to receive oral or written representations from the
parties and whose decision shall be final and binding upon the parties and, in
the absence of manifest error, not be subject to review.

6.2

      The parties shall jointly nominate the expert provided that if the parties
shall be unable to agree either on the category in which the dispute falls or on
the identity of the expert, within seven (7) days of the nomination being called
for in writing, then the expert shall be nominated by the President for the time
being of the Law Society of the Northern Province or its successor in title or
the Executive Director of the South African Institute of Chartered Accountants
or its successor in title, as the case may be.

6.3

      It is the intention of the parties that any dispute referred to an expert
in terms of this clause 7 shall be resolved within twenty one (21) days of the
date of the expert being nominated. Accordingly, if the expert shall be unable
to resolve the dispute within such period, then the party raising the dispute
shall be entitled to terminate the mandate of the expert and institute
proceedings in respect of the dispute in any competent Court having
jurisdiction.

6.4

      The provisions of this clause 7 shall not preclude either party from
approaching any Court of competent authority for an interdict or other
injunctive relief or an urgent nature.



--------------------------------------------------------------------------------

7

   BREACH

7.1

      Subject to clause 7.2 below, should any party breach any of its
obligations in terms hereof and persist in such breach for a period of seven (7)
days after written notice will have been given to it by the other party, the
aggrieved party shall be entitled without prejudice to any rights which it may
have in terms hereof or at law, to:

7.1.1

         an order for specific performance; or

7.1.2

         cancel this Agreement and claim damages as contained in clause 7.3 of
this Agreement.

7.2

      Notwithstanding anything to the contrary contained in clause 7.1 of this
Agreement, the parties agree that no party shall be entitled to cancel this
Agreement unless the breach complained of is a material breach going to the root
of the contract and is incapable of being remedied by the payment of monetary
compensation or otherwise or if so capable of being remedied, the defaulting
party fails so to remedy the breach within thirty (30) days of receipt of
written notice calling upon it so to do. If any dispute shall arise as to
whether:

7.2.1

         any breach is a material breach which goes to the root of the contract;
or

7.2.2

         the breach is incapable of being remedied by the payment of monetary
compensation or otherwise; or

7.2.3

         if it is capable of being remedied by the payment of monetary
compensation or otherwise, whether the defaulting party has failed to do so
timely,       then such dispute shall be determined, mutatis mutandis, in
accordance with the provisions of clause 7 above.

7.3

      Any amounts not paid when due hereunder shall be subject a penalty equal
to 1% of the amount due for each month or prorated for a portion of a month in
which the amount remains unpaid.

7.4

      All costs, charges and expenses of whatsoever nature which may be incurred
by any party in enforcing its rights in terms hereof including, without
limitation, legal costs on the scale as between attorney and own client and
collection commission, irrespective of whether any action has been instituted
shall be recoverable from the party against which such rights are successfully
enforced.

8

   ADDRESSES AND NOTICES

8.1

      For the purpose of this agreement, including the giving of notices in
terms hereof and the serving of legal process, the parties choose domicilium
citandi et executandi (“domicilium”) as follows:

8.1.1

         the Seller at:    Satellite Security Corporation             c/o James
A. Mercer III, Esq.             101 West Broadway, Suite 900             San
Diego, California 92101             USA.

8.1.2

         the Purchaser at:    Allen Harington             Suite 2, Midrand
Business Park             563 Old Pretoria Road,             Midrand,         
   South Africa



--------------------------------------------------------------------------------

8.2

      A party may at any time change its domicilium by notice in writing, and
consists of, or includes, a physical address at which process can be served.

8.3

      Any notice given in connection with this agreement may be delivered by
hand; or be sent by prepaid overnight courier to the domicilium chosen by the
party concerned. Any notice or process delivered on any party in connection with
any matter or subject arising out of this Agreement or any notice shall be
deemed to have been delivered if handed to any responsible person at the
domicilium chosen by any party and it shall not be necessary to hand such
process or notice to any party personally.

8.4

      A notice given as set out above shall be presumed to have been duly
delivered on the date of delivery, whether by hand or by overnight courier.

9

   ENTIRE AGREEMENT    This agreement constitutes the entire agreement between
the parties with regard to the matters dealt with herein and no representations,
terms, conditions or warranties express or implied not contained in this
agreement shall be binding on the parties. It is recorded that there exists no
collateral and/or other agreements and that this is the sole agreement entered
into by and between the parties with respect to its subject matter.

10

   VARIATION    No agreement varying, adding to, deleting from or cancelling
this Agreement, and no waiver whether specifically, implicitly or by conduct of
any right to enforce any term of this Agreement, shall be effective unless
reduced to writing and signed by or on behalf of the parties.

11

   INDULGENCES    No indulgence granted by a party shall constitute a waiver of
any of that party’s rights under this Agreement; accordingly, that party shall
not be precluded as a consequence of having granted such indulgence, from
exercising any rights against the other which may have arisen in the past or
which may arise in the future.

12

   COSTS    Each party shall bear their own costs of and incidental to the
preparation, negotiation and drawing of this Agreement.



--------------------------------------------------------------------------------

THUS DONE AND SIGNED BY THE RESPECTIVE PARTIES AS FOLLOWS:

 

/s/    ZIRK ENGLEBRECHT        

For:

 

(Satellite Security Corporation)

Duly authorised

 

Place:

  Redlands, California

Date:

  February 9, 2006

 

/s/    A.A. HARINGTON        

For:

 

(A. A. Harington)

Duly authorised

 

 

Place:

  Midrand — South Africa

Date:

  23/02/2007